Exhibit 10.1
 

Optel Capital, LLC
NON-BINDING TERM SHEET


This Non-Binding Term Sheet (this “Non-Binding Term Sheet”) sets forth our
current intent with regard to the restructuring and financing proposal of Lender
and/or its affiliates to Borrower. This Non-Binding Term Sheet is for discussion
purposes only, does not express the agreement of the parties and is intended
solely as a negotiation aid by the parties. This Non-Binding Term Sheet shall
not constitute a binding agreement of Lender or Borrower, and any such binding
agreement of Lender and Borrower shall be subject to the execution and delivery
by Borrower of the documents outlined below.


Borrower:
Digital Lightwave, Inc. (“Borrower”), a Delaware corporation.
 
 
Lender:
Optel Capital, LLC (“Lender”), a Delaware limited liability company, or its
assigns.
    New Advance: Lender shall advance to Borrower $1,700,000 in new funds for
short term working capital purposes (the “New Advance”) upon execution of the
Convertible Note.    
Convertible Note:
Those several secured promissory notes issued on the dates and in the principal
amounts set forth on Schedule A hereto, having an aggregate principal amount of
approximately $25,300,000 (the “Outstanding Principal”), shall be exchanged for
a new secured convertible promissory note (the “Convertible Note”) issued by
Borrower to Lender in a principal amount equal to the sum of the Outstanding
Principal plus the principal amount of the New Advance. The Convertible Note
shall have substantially similar terms as the prior notes subject to the terms
herein.
    Maturity:

The principal amount of the Convertible Note shall be due and payable in full
upon demand by the Lender at any time after December 31, 2005 (the “Maturity
Date”), subject to an earlier maturity in accordance with the terms set forth in
the paragraph entitled “No Vote” below.
The outstanding accrued interest on the Outstanding Principal plus the accrued
interest under Convertible Note as of the one year anniversary of the issuance
of the Convertible Note shall be due and payable in full upon demand by the
Lender at any time on or after the one year anniversary of the issuance of the
Convertible Note, and the remainder of the accrued interest under the
Convertible Note shall be due and payable in full upon demand by the Lender at
any time after the Maturity Date, subject to an earlier maturity in accordance
with the terms set forth in the paragraph entitled “No Vote” below.

   
Conversion Feature:
Subject to Disinterested Stockholder Approval as set forth below, the entire
outstanding principal amount plus accrued and unpaid interest of the Convertible
Note, or any portion thereof, shall be convertible at the option of the Lender
at any time after the Approval Date, and from time to time, into shares of
Common Stock of Borrower (the “Common Stock”), at a conversion price (the
“Conversion Price”) equal to 100% of the average of the daily volume-weighted
average price of the common stock of Borrower quoted or traded on the NASDAQ or
other public market during the period of five consecutive trading days ending
on, but not including, the date of the conversion of the Convertible Note.
    Security: The obligations of Borrower under the Convertible Note shall
continue to be secured by a perfected first priority security interest in all of
the assets of Borrower on substantially the same terms as the existing Amended
and Restated Security Agreement.      
Board Approval
/Fairness Opinion:

Prior to executing the Convertible Note or the other definitive agreements
relating to the transactions contemplated herein, Borrower shall provide
evidence to the Lender that:

(i)   a majority of the independent and disinterested directors of the Borrower
approved  each of the transactions contemplated herein;

and

(ii)   Borrower received an opinion issued by an independent and reputable
financial advisor as to the fairness of each of the transactions contemplated
herein.

   
Stockholder Approval:
The conversion feature of the Convertible Note shall be subject to the approval
of the affirmative vote of a majority of the stockholders of the Borrower whom
are not affiliated with Lender or any of its affiliates (the “Disinterested
Stockholders”). For purposes of this term sheet the “Approval Date” shall mean
the date a majority of the Disinterested Stockholders approve the conversion
feature at Borrower’s next meeting of stockholders.
    No Vote:
In the event a majority of the Disinterested Stockholders do not approve the
conversion feature of the Convertible Note, the Convertible Note shall not
become convertible and shall become immediately due and payable in full.
    Registration Rights:
The Borrower shall file a registration statement covering the resale of the
shares of Common Stock issuable upon conversion of the Convertible Note as soon
as practicable following the Approval Date.
   
Taxes:
Borrower shall bear the cost of all taxes associated with the consummation of
the transactions contemplated herein.
    Documentation:
The parties shall enter into definitive agreements to be prepared by counsel to
Lender containing the transactions set forth herein.
    Non-Binding
This Non-Binding Term Sheet is not intended to be all inclusive. If and when
executed, the definitive agreements will contain additional terms and
conditions.
   



By acknowledging this Non-Binding Term Sheet below, Borrower has expressed its
willingness to proceed with discussions and negotiations based upon the terms
set forth above. If Borrower does not acknowledge and return this Non-Binding
Term Sheet to Lender within seven (7) days after the date of this Non-Binding
Term Sheet, Lender will consider that Borrower is no longer willing to continue
discussions based upon the terms set forth above.
 
 

ACKNOWLEDGED:       BORROWER:
DIGITAL LIGHTWAVE, INC.
      By: /s/ JAMES R. GREEN  

--------------------------------------------------------------------------------

  Name: James R. Green   Title: Chief Executive Officer and President   Date:
August 25, 2004         LENDER: OPTEL CAPITAL, LLC     By: /s/ PAUL RAGAINI  

--------------------------------------------------------------------------------

  Name: Paul Ragaini   Title: Chief Financial Officer   Date: August 25, 2004  
 

 


Schedule A
Secured Promissory Notes and Outstanding Principal Balance
 
Date of
 
Outstanding
Borrowing
 
Principal Balance

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

February 14, 2003
 
$ 800,000
February 26, 2003
 
650,000
March 28, 2003
 
450,000
April 2, 2003
 
60,000
April 29, 2003
 
500,000
May 14, 2003
 
400,000
May 19, 2003
 
620,000
May 29, 2003
 
520,000
June 12, 2003
 
500,000
June 26, 2003
 
2,000,000
July 14, 2003
 
500,000
July 22, 2003
 
1,000,000
July 29, 2003
 
500,000
August 14, 2003
 
1,000,000
September 11, 2003
 
350,000
November 13, 2003
 
500,000
November 24, 2003
 
900,000
December 10, 2003
 
240,000
December 12, 2003
 
480,000
December 19, 2003
 
500,000
December 30, 2003
 
165,000
December 31, 2003
 
1,000,000
January 14, 2004
 
300,000
February 13, 2004
 
665,000
March 12, 2004
 
350,000
March 30, 2004
 
650,000
April 19, 2004
 
500,000
May 13, 2004
 
1,400,000
May 19, 2004
 
900,000
June 8, 2004
 
5,200,000
June 11, 2004
 
250,000
June 15, 2004
 
1,000,000
August 12, 2004
 
400,000
 
 

--------------------------------------------------------------------------------

Total Borrowing
 
$ 25,250,000




